COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00295-CR
Style:                              Edward Flores
                                    v State of Texas
Date motion filed*:                 December 9, 2013
Type of motion:                     Motion to remand case to trial court
Party filing motion:                Appellant
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                            Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellant requests that this Court remand this case to the trial court because appellant believes that
          “further development of the record could and should be material to Appellant’s appeal.” Appellant’s
          request to develop facts outside of the record can only be sought in a motion for a new trial. Because no
          timely motion for a new trial was filed, the request must be denied.

          Furthermore, the time for filing Appellant’s brief has expired. The Court orders Appellant to file his brief
          and a motion showing extraordinary circumstances for extending the time for filing his brief. Unless
          Appellant files a satisfactory motion along with his brief within ten (10) days of this order, the case will be
          abated and remanded to the trial court for a hearing “to determine whether the appellant desires to
          prosecute his appeal, whether the appellant is indigent, or, if not indigent, whether retained counsel has
          abandoned the appeal, and to make appropriate findings and recommendations.” TEX. R. APP. P.
          38.8(b)(2).

Judge's signature:     /s/ Michael Massengale
                       

Panel consists of      ____________________________________________

Date: December 31, 2013

November 7, 2008 Revision